 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 1 of 18 Page ID #:1319




 1                        UNITED STATES DISTRICT COURT
 2                       CENTRAL DISTRICT OF CALIFORNIA
 3    JAMES WEEKS, individually and on
      behalf of all others situated,   Case No.: 2:19-cv-06780-FMO (ASx)
 4
            Plaintiff,
 5
            vs.                                    PROTECTIVE ORDER
 6
      HOME DEPOT U.S.A., INC., a
 7    Delaware corporation, and DOES 1
      through 100, inclusive,
 8
            Defendants.
 9

10

11   1.    A.     PURPOSES AND LIMITATIONS
12         Discovery in this action is likely to involve production of confidential,
13   proprietary, or private information for which special protection from public
14   disclosure and from use for any purpose other than prosecuting this litigation may
15   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
16   enter the following Stipulated Protective Order. The parties acknowledge that this
17   Order does not confer blanket protections on all disclosures or responses to
18   discovery and that the protection it affords from public disclosure and use extends
19   only to the limited information or items that are entitled to confidential treatment
20   under the applicable legal principles. The parties further acknowledge, as set forth
21   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
22   file confidential information under seal; Civil Local Rule 79-5 sets forth the
23   procedures that must be followed and the standards that will be applied when a party
24   seeks permission from the court to file material under seal.
25         B.     GOOD CAUSE STATEMENT
26         This action may involve trade secrets, pricing lists, confidential and
27

28                                             1
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 2 of 18 Page ID #:1320




 1   proprietary marketing information, and other valuable research, development,
 2   commercial, financial, technical and/or proprietary information for which special
 3   protection from public disclosure and from use for any purpose other than
 4   prosecution of this action is warranted. Such confidential and proprietary materials
 5   and information consist of, among other things, confidential business or financial
 6   information, information regarding confidential business practices and strategies, or
 7   other confidential research, development, or commercial information (including
 8   information implicating privacy rights of third parties), information otherwise
 9   generally unavailable to the public, or which may be privileged or otherwise
10   protected from disclosure under state or federal statutes, court rules, case decisions,
11   or common law. Accordingly, to expedite the flow of information, to facilitate the
12   prompt resolution of disputes over confidentiality of discovery materials, to
13   adequately protect information the parties are entitled to keep confidential, to ensure
14   that the parties are permitted reasonable necessary uses of such material in
15   preparation for and in the conduct of trial, to address their handling at the end of the
16   litigation, and serve the ends of justice, a protective order for such information is
17   justified in this matter. It is the intent of the parties that information will not be
18   designated as confidential for tactical reasons and that nothing be so designated
19   without a good faith belief that it has been maintained in a confidential, non-public
20   manner, and there is good cause why it should not be part of the public record of this
21   case.
22   2.      DEFINITIONS
23           2.1   Action: The above-captioned lawsuit, Weeks v. Home Depot U.S.A.,
24                 Inc., Case No. 2:19-cv-06780-FMO-AS (C.D. Cal.).
25           2.2   Challenging Party: a Party or Non-Party that challenges the designation
26                 of information or items under this Order.
27

28                                              2
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 3 of 18 Page ID #:1321




 1        2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 2               how it is generated, stored or maintained) or tangible things that qualify
 3               for protection under Federal Rule of Civil Procedure 26(c), and as
 4               specified above in the Good Cause Statement.
 5        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 6               their support staff).
 7        2.5    Designating Party: a Party or Non-Party that designates information or
 8               items that it produces in disclosures or in responses to discovery as
 9               “CONFIDENTIAL.”
10        2.6    Disclosure or Discovery Material: all items or information, regardless
11               of the medium or manner in which it is generated, stored, or maintained
12               (including, among other things, testimony, transcripts, and tangible
13               things), that are produced or generated in disclosures or responses to
14               discovery in this matter.
15        2.7    Expert: a person with specialized knowledge or experience in a matter
16               pertinent to the litigation who has been retained by a Party or its counsel
17               to serve as an expert witness or as a consultant in this Action.
18        2.8    House Counsel: attorneys who are employees of a party to this Action.
19               House Counsel does not include Outside Counsel of Record or any
20               other outside counsel.
21        2.9    Non-Party: any natural person, partnership, corporation, association,
22               or other legal entity not named as a Party to this action.
23        2.10   Outside Counsel of Record: attorneys who are not employees of a party
24               to this Action but are retained to represent or advise a party to this
25               Action and have appeared in this Action on behalf of that party or are
26               affiliated with a law firm which has appeared on behalf of that party,
27

28                                             3
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 4 of 18 Page ID #:1322




 1                and includes support staff.
 2         2.11   Party: any party to this Action, including all of its officers, directors,
 3                employees, consultants, retained experts, and Outside Counsel of
 4                Record (and their support staffs).
 5         2.12   Producing Party: a Party or Non-Party that produces Disclosure or
 6                Discovery Material in this Action.
 7         2.13   Professional Vendors: persons or entities that provide litigation support
 8                services (e.g., photocopying, videotaping, translating, preparing
 9                exhibits or demonstrations, and organizing, storing, or retrieving data
10                in any form or medium) and their employees and subcontractors.
11         2.14   Protected Material:    any Disclosure or Discovery Material that is
12                designated as “CONFIDENTIAL.”
13         2.15   Receiving Party: a Party that receives Disclosure or Discovery Material
14                from a Producing Party.
15         2.16   Competitor: any home improvement retailer other than Home Depot.
16   3.    SCOPE
17         The protections conferred by this Stipulation and Order cover not only
18   Protected Material (as defined above), but also (1) any information copied or
19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
20   compilations of Protected Material; and (3) any testimony, conversations, or
21   presentations by Parties or their Counsel that might reveal Protected Material.
22         Any use of Protected Material at trial shall be governed by the orders of the
23   trial judge. This Order does not govern the use of Protected Material at trial.
24   4.    DURATION
25         Even after final disposition of this litigation, the confidentiality obligations
26   imposed by this Order shall remain in effect until a Designating Party agrees
27

28                                              4
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 5 of 18 Page ID #:1323




 1   otherwise in writing or a court order otherwise directs. Final disposition shall be
 2   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 3   or without prejudice; and (2) final judgment herein after the completion and
 4   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 5   including the time limits for filing any motions or applications for extension of time
 6   pursuant to applicable law.
 7   5.    DESIGNATING PROTECTED MATERIAL
 8         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 9                Each Party or Non-Party that designates information or items for
10                protection under this Order must take care to limit any such designation
11                to specific material that qualifies under the appropriate standards. The
12                Designating Party must designate for protection only those parts of
13                material, documents, items, or oral or written communications that
14                qualify so that other portions of the material, documents, items, or
15                communications for which protection is not warranted are not swept
16                unjustifiably within the ambit of this Order.
17         Mass, indiscriminate, or routinized designations are prohibited. Designations
18   that are shown to be clearly unjustified or that have been made for an improper
19   purpose (e.g., to unnecessarily encumber the case development process or to impose
20   unnecessary expenses and burdens on other parties) may expose the Designating
21   Party to sanctions.
22         If it comes to a Designating Party’s attention that information or items that it
23   designated for protection do not qualify for protection, that Designating Party must
24   promptly notify all other Parties that it is withdrawing the inapplicable designation.
25         5.2    Manner and Timing of Designations. Except as otherwise provided in
26                this Order (see, e.g., second paragraph of section 5.2(a) below), or as
27

28                                              5
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 6 of 18 Page ID #:1324




 1                otherwise stipulated or ordered, Disclosure or Discovery Material that
 2                qualifies for protection under this Order must be clearly so designated
 3                before the material is disclosed or produced.
 4                Designation in conformity with this Order requires:
 5                (a)   for information in documentary form (e.g., paper or electronic
 6                      documents, but excluding transcripts of depositions or other
 7                      pretrial or trial proceedings), that the Producing Party affix at a
 8                      minimum,      the     legend   “CONFIDENTIAL”         (hereinafter
 9                      “CONFIDENTIAL legend”), to each page that contains
10                      protected material.
11         A Party or Non-Party that makes original documents available for inspection
12   need not designate them for protection until after the inspecting Party has indicated
13   which documents it would like copied and produced. During the inspection and
14   before the designation, all of the material made available for inspection shall be
15   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
16   documents it wants copied and produced, the Producing Party must determine which
17   documents, or portions thereof, qualify for protection under this Order. Then, before
18   producing the specified documents, the Producing Party must affix the
19   “CONFIDENTIAL legend” to each page that contains Protected Material.
20                (b)   for testimony given in depositions that the Designating Party
21                      advise the court reporter within 30 days of receipt of the final
22                      transcript of the pages and lines on which CONFIDENTIAL
23                      information appears. From the time of the deposition until the
24                      end of the 30-day period referenced above, the entire deposition
25                      transcript and all exhibits shall be treated as CONFIDENTIAL.
26                      At the conclusion of such 30-day period, transcript pages and
27

28                                              6
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 7 of 18 Page ID #:1325




 1                    Exhibits   containing       CONFIDENTIAL       information    shall
 2                    continue to be treated as CONFIDENTIAL under this Order.
 3              (c)   for information produced in some form other than documentary
 4                    and for any other tangible items, that the Producing Party affix
 5                    in a prominent place on the exterior of the container or containers
 6                    in    which    the    information     is   stored    the     legend
 7                    “CONFIDENTIAL.”
 8        5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 9              failure to designate qualified information or items does not, standing
10              alone, waive the Designating Party’s right to secure protection under
11              this Order for such material. Upon timely correction of a designation,
12              the Receiving Party must make reasonable efforts to assure that the
13              material is treated in accordance with the provisions of this Order.
14   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
15        6.1   Timing of Challenges. Any Party or Non-Party may challenge a
16              designation of confidentiality at any time that is consistent with the
17              Court’s Scheduling Order.
18        6.2   Meet and Confer. The Challenging Party shall initiate the informal
19              dispute resolution process set forth in the Court's Procedures and
20              Schedules. See http://www.cacd.uscourts.gov/honorable-alka-sagar
21        6.3   The burden of persuasion in any such challenge proceeding shall be on
22              the Designating Party. Frivolous challenges, and those made for an
23              improper purpose (e.g., to harass or impose unnecessary expenses and
24              burdens on other parties) may expose the Challenging Party to
25              sanctions. Unless the Designating Party has waived or withdrawn the
26              confidentiality designation, all parties shall continue to afford the
27

28                                            7
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 8 of 18 Page ID #:1326




 1               material in question the level of protection to which it is entitled under
 2               the Producing Party’s designation until the Court rules on the challenge.
 3   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4         7.1   Basic Principles. A Receiving Party may use Protected Material that is
 5               disclosed or produced by another Party or by a Non-Party in connection
 6               with this Action only for prosecuting, defending, or attempting to settle
 7               this Action. Such Protected Material may be disclosed only to the
 8               categories of persons and under the conditions described in this Order.
 9               When the Action has been terminated, a Receiving Party must comply
10               with the provisions of section 13 below (FINAL DISPOSITION).
11         Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
15               otherwise ordered by the court or permitted in writing by the
16               Designating Party, a Receiving Party may disclose any information or
17               item designated “CONFIDENTIAL” only to:
18               (a)    the Receiving Party’s Outside Counsel of Record in this Action,
19                      as well as employees of said Outside Counsel of Record to whom
20                      it is reasonably necessary to disclose the information for this
21                      Action;
22               (b)    the officers, directors, and employees (including House Counsel)
23                      of the Receiving Party to whom disclosure is reasonably
24                      necessary for this Action;
25               (c)    Experts (as defined in this Order) of the Receiving Party to whom
26                      disclosure is reasonably necessary for this Action and who have
27

28                                            8
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 9 of 18 Page ID #:1327




 1                   signed the “Acknowledgment and Agreement to Be Bound”
 2                   (Exhibit A);
 3             (d)   the court and its personnel;
 4             (e)   court reporters and their staff;
 5             (f)   professional jury or trial consultants, mock jurors, and
 6                   Professional Vendors to whom disclosure is reasonably
 7                   necessary for this Action and who have signed the
 8                   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9             (g)   the author or recipient of a document containing the information
10                   or a custodian or other person who otherwise possessed or knew
11                   the information;
12             (h)   during their depositions, witnesses, and attorneys for witnesses,
13                   in the Action to whom disclosure is reasonably necessary
14                   provided: (1) the deposing party requests that the witness sign
15                   the form attached as Exhibit A hereto; and (2) they will not be
16                   permitted to keep any confidential information unless they sign
17                   the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
18                   unless otherwise agreed by the Designating Party or ordered by
19                   the court. Pages of transcribed deposition testimony or exhibits
20                   to depositions that reveal Protected Material may be separately
21                   bound by the court reporter and may not be disclosed to anyone
22                   except as permitted under this Stipulated Protective Order; and
23             (i)   any mediator or settlement officer, and their supporting
24                   personnel, mutually agreed upon by any of the parties engaged
25                   in settlement discussions.
26

27

28                                          9
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 10 of 18 Page ID #:1328




 1         Notwithstanding the foregoing, information designated as CONFIDENTIAL
 2   under this Order may not be disclosed to any individual who is currently an officer,
 3   director, or employee of any Competitor, or to any individual who is currently a
 4   consultant or agent for any Competitor.
 5

 6

 7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 8         IN OTHER LITIGATION
 9         If a Party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12               (a)    promptly notify in writing the Designating Party. Such
13                      notification shall include a copy of the subpoena or court order;
14               (b)    promptly notify in writing the party who caused the subpoena or
15                      order to issue in the other litigation that some or all of the
16                      material covered by the subpoena or order is subject to this
17                      Protective Order. Such notification shall include a copy of this
18                      Stipulated Protective Order; and
19               (c)    cooperate with respect to all reasonable procedures sought to be
20                      pursued by the Designating Party whose Protected Material may
21                      be affected.
22         If the Designating Party timely seeks a protective order, the Party served with
23   the subpoena or court order shall not produce any information designated in this
24   action as “CONFIDENTIAL” before a determination by the court from which the
25   subpoena or order issued, unless the Party has obtained the Designating Party’s
26   permission. The Designating Party shall bear the burden and expense of seeking
27

28                                             10
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 11 of 18 Page ID #:1329




 1   protection in that court of its confidential material and nothing in these provisions
 2   should be construed as authorizing or encouraging a Receiving Party in this Action
 3   to disobey a lawful directive from another court.
 4   9.    A NON-PARTY’S             PROTECTED         MATERIAL        SOUGHT TO          BE
 5         PRODUCED IN THIS LITIGATION
 6                (a)   The terms of this Order are applicable to information produced
 7                      by    a     Non-Party     in   this   Action   and   designated   as
 8                      “CONFIDENTIAL.” Such information produced by Non-Parties
 9                      in connection with this litigation is protected by the remedies and
10                      relief provided by this Order. Nothing in these provisions should
11                      be construed as prohibiting a Non-Party from seeking additional
12                      protections.
13                (b)   In the event that a Party is required, by a valid discovery request,
14                      to produce a Non-Party’s confidential information in its
15                      possession, and the Party is subject to an agreement with the
16                      Non-Party not to produce the Non-Party’s confidential
17                      information, then the Party shall:
18                      (1)       promptly notify in writing the Requesting Party and the
19                                Non-Party that some or all of the information requested is
20                                subject to a confidentiality agreement with a Non-Party;
21                      (2)       promptly provide the Non-Party with a copy of the
22                                Stipulated Protective Order in this Action, the relevant
23                                discovery request(s), and a reasonably specific description
24                                of the information requested; and
25                      (3)       make the information requested available for inspection by
26                                the Non-Party, if requested.
27

28                                               11
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 12 of 18 Page ID #:1330




 1                (c)    If the Non-Party fails to seek a protective order from this court
 2                       within 14 days of receiving the notice and accompanying
 3                       information, the Receiving Party may produce the Non-Party’s
 4                       confidential information responsive to the discovery request. If
 5                       the Non-Party timely seeks a protective order, the Receiving
 6                       Party shall not produce any information in its possession or
 7                       control that is subject to the confidentiality agreement with the
 8                       Non-Party before a determination by the court. Absent a court
 9                       order to the contrary, the Non-Party shall bear the burden and
10                       expense of seeking protection in this court of its Protected
11                       Material.
12   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
16   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
17   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
18   or persons to whom unauthorized disclosures were made of all the terms of this
19   Order, and (d) request such person or persons to execute the “Acknowledgment and
20   Agreement to Be Bound” that is attached hereto as Exhibit A.
21   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22         PROTECTED MATERIAL
23         When a Producing Party gives notice to Receiving Parties that certain
24   inadvertently produced material is subject to a claim of privilege or other protection,
25   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
26   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
27

28                                             12
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 13 of 18 Page ID #:1331




 1   may be established in an e-discovery order that provides for production without prior
 2   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), if a Producing
 3   Party inadvertently produces (or discloses) to a Receiving Party any documents or
 4   information subject to a claim of privilege or immunity from discovery (including
 5   but not limited to attorney-client privilege, work product doctrine, common interest
 6   doctrine, and immunities created by federal or state statute or regulation), such
 7   production (or disclosure) shall not be deemed a waiver in whole or in part of the
 8   Producing Party’s claim of privilege or immunity from discovery, either as to
 9   specific documents and information produced (or disclosed) or on the same or
10   related subject matter. The Producing Party may assert in writing a claim of privilege
11   or immunity from discovery by giving notice to the Receiving Party in writing of the
12   Producing Party’s claim of privilege or immunity from discovery. Within five (5)
13   business days of receiving this written notice, the Receiving Party shall sequester
14   the original and all copies of the privileged materials, including copies of the
15   privileged materials disseminated to other persons by the Receiving Party, and any
16   notes made therefrom shall be destroyed. In the event that the Receiving Party
17   disagrees with the Producing Party’s claim or privilege or immunity from discovery,
18   then the Receiving Party shall notify the Producing Party within five (5) business
19   days of receipt of the Producing Party’s written notice of claim of privilege or
20   immunity, and shall set forth the precise grounds upon which the Receiving Party’s
21   position rests. If the parties cannot resolve the matter, then the dispute will be
22   presented to the Court by motion filed under seal pursuant to Civil Local Rule 79-5.
23   Any responses thereto shall be filed under seal pursuant to Civil Local Rule 79-5 as
24   well. From the moment a party provides notice of inadvertent production (or
25   disclosure), a Receiving Party shall not copy, distribute, or otherwise use pending
26   the motion and further notice from the Court. Notwithstanding the foregoing, the
27

28                                             13
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 14 of 18 Page ID #:1332




 1   Receiving Party may use the disputed documents or information only in connection
 2   with filing a motion under seal to challenge the assertion of the claim of privilege or
 3   immunity from discovery.
 4         Additionally, if the Receiving Party believes the Producing Party has
 5   inadvertently produced material that is otherwise protected by privilege, work-
 6   product protection, or other applicable protection, the Receiving Party shall comply
 7   with applicable ethical obligations.
 8   12.   MISCELLANEOUS
 9         12.1   Right to Further Relief. Nothing in this Order abridges the right of any
10                person to seek its modification by the Court in the future.
11         12.2   Right to Assert Other Objections. By stipulating to the entry of this
12                Protective Order no Party waives any right it otherwise would have to
13                object to disclosing or producing any information or item on any ground
14                not addressed in this Stipulated Protective Order. Similarly, no Party
15                waives any right to object on any ground to use in evidence of any of
16                the material covered by this Protective Order.
17         12.3   Filing Protected Material. A Party that seeks to file under seal any
18                Protected Material must comply with Civil Local Rule 79-5. Protected
19                Material may only be filed under seal pursuant to a court order
20                authorizing the sealing of the specific Protected Material at issue. If a
21                Party's request to file Protected Material under seal is denied by the
22                court, then the Receiving Party may file the information in the public
23                record unless otherwise instructed by the court.
24   13.   FINAL DISPOSITION
25         After the final disposition of this Action, as defined in paragraph 4, within 60
26   days of a written request by the Designating Party, each Receiving Party must return
27

28                                             14
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 15 of 18 Page ID #:1333




 1   all Protected Material to the Producing Party or destroy such material. As used in
 2   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 3   summaries, and any other format reproducing or capturing any of the Protected
 4   Material. Whether the Protected Material is returned or destroyed, the Receiving
 5   Party must submit a written certification to the Producing Party (and, if not the same
 6   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 7   (by category, where appropriate) all the Protected Material that was returned or
 8   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 9   abstracts, compilations, summaries or any other format reproducing or capturing any
10   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
11   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
12   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
13   reports, attorney work product, and consultant and expert work product, even if such
14   materials contain Protected Material. Any such archival copies that contain or
15   constitute Protected Material remain subject to this Protective Order as set forth in
16   Section 4 (DURATION).
17   14.   Any violation of this Order may be punished by any and all appropriate
18         measures including, without limitation, contempt proceedings and/or
19         monetary sanctions.
20

21

22

23

24

25

26

27

28                                             15
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 16 of 18 Page ID #:1334




 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3   Dated: August 6, 2020                RESPECTFULLY SUBMITTED,
 4                                        UMBERG ZIPSER LLP
 5

 6                                    By: /s/ Adina W. Stowell
 7                                        Dean J. Zipser
                                          Adina W. Stowell
 8

 9                                        KING & SPALDING LLP
10                                        Stephen B. Devereaux (admitted pro hac vice)
                                          S. Stewart Haskins (pro hac vice motion
11                                        forthcoming)
12                                        Madison H. Kitchens (admitted pro hac vice)
13
                                           Counsel for Defendant Home Depot U.S.A., Inc.
14

15   Dated: August 6, 2020                 MILSTEIN JACKSON FAIRCHILD &
16                                         WADE, LLP
17
                                           /s/ Gillian L. Wade
18                                         Gillian Wade
                                           Counsel for Plaintiff James Weeks
19

20

21

22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
     DATED: August 7, 2020
24

25
            / s / Sagar
26
     Honorable Alka Sagar
27   United States Magistrate Judge
28                                           16
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 17 of 18 Page ID #:1335




 1                                        EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,                                       [print or type full name], of
 4

 5                               [print or type full address], declare under penalty of
 6   perjury that I have read in its entirety and understand the Stipulated Protective Order
 7   that was issued by the United States District Court for the Central District of
 8   California on [date] in the case of Weeks v. Home Depot U.S.A., Inc., Case No. 2:19-
 9   cv-06780-FMO-AS. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15   I am not currently an officer, director, or employee of any home improvement
16   retailer other than Home Depot (“Competitor”). I am also not currently a consultant
17   or agent for any Competitor. Should such an employment opportunity become
18   available to me, I agree to consult with the Designating Party in an effort to structure
19   the arrangement in a way which will not pose a material risk of unauthorized use or
20   disclosure of CONFIDENTIAL information.
21   I further agree to submit to the jurisdiction of the United States District Court for the
22   Central District of California for the purpose of enforcing the terms of this Stipulated
23   Protective Order, even if such enforcement proceedings occur after termination of
24   this action. I hereby appoint                                        [print or type full
25   name] of                                 [print or type full address and telephone
26   number] as my California agent for service of process in connection with this action
27

28                                              17
     WORKAMER\37333712.v1
 Case 2:19-cv-06780-FMO-AS Document 62 Filed 08/07/20 Page 18 of 18 Page ID #:1336




 1   or any proceedings related to enforcement of this Stipulated Protective Order.
 2

 3

 4   Date:
 5   City and State where sworn and signed:
 6   Printed name:
 7   Signature:
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            18
     WORKAMER\37333712.v1
